Title: To James Madison from James C. Neilson, 11 July 1808
From: Neilson, James C.
To: Madison, James



Sir
New York July 11th. 1808

I have recd. the Honor of your note as also the papers from the Collector of this port for Mr. Pinkney and several Others from the post Master forwarded by the Collector of Baltimore which I understand are dispatches all of Which Shall be taken care of and delivered on the Instant of my arrival at London.  I concieve it proper to inform you that an order has been recd. here this morning to delay the sailing of the Packet untill the 18th. Inst. as that affords time for further Communications if necessary.  
Waiting your Orders I remain Sir with the Greatest Respect your Obdt Ser

James C. Neilson

